EXHIBIT 10.1

EXECUTIVE NON-SOLICITATION, NON-COMPETITION

AND CONFIDENTIALITY AGREEMENT

THIS AGREEMENT dated as of October 26, 2009 by and between Gentiva Health
Services, Inc., a Delaware corporation (“Gentiva”), and Eric R. Slusser
(“Employee”).

W I T N E S S E T H:

WHEREAS, Employee acknowledges that Gentiva is engaged in the highly competitive
business of providing home healthcare services and that Employee has job
responsibilities covering the areas in and around the locations listed in
Attachment 1 to this Agreement. Gentiva’s engagement in this business has
involved and continues to involve the expenditure of substantial amounts of
money and the use of skills developed over a long period of time. As a result of
these investments of money, skill and time, Gentiva has developed and will
continue to develop certain valuable Trade Secrets and Confidential Information
that are peculiar to Gentiva’s business and the disclosure of which would cause
Gentiva great and irreparable harm. Gentiva has also invested a great deal of
time and money in developing relationships with its employees, patients and
referral sources;

WHEREAS, Employee acknowledges that in rendering services to Gentiva, Employee
will be exposed to and learn much information about Gentiva’s business,
including valuable Confidential Information and Trade Secrets, which Employee
would not have access to if not for Employee’s employment with Gentiva and which
it would be unfair to disclose to others, or to use to Gentiva’s disadvantage;

WHEREAS, Employee acknowledges that the restrictions contained in this Agreement
are necessary and reasonable to protect Gentiva’s legitimate business interests
in its Trade Secrets, valuable Confidential Information, relationships with its
employees and relationships and goodwill with its patients and referral sources;
and

WHEREAS, Employee acknowledges that Employee’s skills, education and training
qualify Employee to work and obtain employment which does not violate this
Agreement and that the restrictions in this Agreement have been crafted as
narrowly as reasonably possible to protect Gentiva’s legitimate business
interests in its Trade Secrets, valuable Confidential Information, relationships
with its employees and relationships and good will with its patients and
referral sources.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and obligations in this
Agreement, including but not limited to, Gentiva’s employing or continuing to
employ Employee as an at-will employee, and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Gentiva and Employee agree as follows:

 

1. Non-Solicitation of Patients and Referral Sources

Employee agrees that during Employee’s employment with Gentiva and for a period
of one (1) year after termination of Employee’s employment with Gentiva for any
reason, except on behalf of Gentiva, Employee will not directly or indirectly
solicit, contact, call upon, communicate with or attempt to communicate with any
patient or referral source of Gentiva for the purpose of providing home
healthcare services. This restriction shall apply only to any patient or
referral source of Gentiva with whom Employee had Material Contact during the
last twelve months of Employee’s employment with Gentiva. “Material Contact” for
purposes of this Section 1 means contact between Employee and the patient for
the purpose of furthering the patient’s healthcare or contact between Employee
and the referral source for the purpose of furthering the referral relationship.

 

2. Non-Solicitation of Employees

Employee agrees that during Employee’s employment with Gentiva and for a period
of one (1) year after termination of Employee’s employment with Gentiva for any
reason, Employee will not recruit, hire or attempt to recruit or hire, directly
or by assisting others, any other employee of Gentiva with whom Employee had
Material Contact during Employee’s employment with Gentiva. “Material Contact”
for the purposes of this Section 2 means contact between Employee and the other
employee of Gentiva for the purpose of furthering Gentiva’s business.

 

3. Non-Competition

Employee agrees that during Employee’s employment with Gentiva and for a period
of one (1) year after termination of Employee’s employment with Gentiva for any
reason, except on behalf of Gentiva, Employee shall not, on Employee’s own
behalf or on another’s behalf, (i) work in a financial or management capacity in
the business of providing home healthcare services or (ii) own, operate, control
or provide services or financial assistance to any business providing home
healthcare services, except that Employee may own for investment purposes only
up to 1% of the capital stock of any such business whose stock is publicly
traded. These restrictions shall apply only within a 25 mile radius of
Employee’s primary place of employment with Gentiva located at 3350 Riverwood
Parkway, Atlanta, Georgia and a 15 mile radius of each Gentiva location listed
in Attachment 1 to this Agreement. Employee agrees that because of the nature of
Gentiva’s business, the nature of Employee’s job responsibilities, and the
nature of the

 

2



--------------------------------------------------------------------------------

Confidential Information and Trade Secrets of Gentiva to which Gentiva will give
Employee access, any breach of this provision by Employee would result in the
inevitable disclosure of Gentiva’s Trade Secrets and Confidential Information to
its direct competitors.

 

4. Confidentiality

A. During Employee’s employment with Gentiva and at any time after the
termination of Employee’s employment with Gentiva for any reason, Employee will
not publish or disclose, use for Employee’s own benefit or the benefit of
others, or divulge or convey to others, any Trade Secrets of Gentiva or that of
third parties obtained by Employee in the course of Employee’s employment with
Gentiva. “Trade Secret” means any and all information, knowledge or data in any
form whatsoever, tangible or intangible, that is considered a trade secret under
applicable law. This promise of confidentiality is in addition to, and does not
limit, any common law or statutory rights of Gentiva to prevent disclosure of
its Trade Secrets.

B. Employee further agrees that during Employee’s employment with Gentiva and
for three (3) years after the termination of Employee’s employment with Gentiva
for any reason, Employee will not publish or disclose, use for Employee’s own
benefit or the benefit of others, or divulge or convey to others, any
Confidential Information of Gentiva. “Confidential Information” means any and
all proprietary business, financial and patient information in any form,
tangible or intangible, that is treated as confidential or secret by Gentiva,
but does not constitute a Trade Secret. This promise of confidentiality is in
addition to, and does not limit, any common law or statutory rights of Gentiva
to prevent disclosure of Confidential Information.

Upon termination of Employee’s employment with Gentiva or at any other time at
Gentiva’s request, Employee agrees to deliver promptly to Gentiva all Gentiva
property, including, but not limited to, patient lists or names, addresses and
services, patient background information, patient files, patient care
directives, all drawings, blueprints, manuals, letters, notes, notebooks,
reports, sketches, formulae, manufacturing processes, source codes, computer
programs, financial information and similar items, memoranda, referral sources,
patients or business lists and all other materials and all copies thereof
relating in any way to Gentiva’s business or patients and in any way obtained by
Employee during the period of Employee’s employment with Gentiva which are in
Employee’s possession, custody or control. Employee further agrees not to make
or retain any copies of any of the foregoing and will so represent to Gentiva
upon termination of Employee’s employment.

 

5. Proprietary Information and Inventions

A. Employee agrees that any and all information and data originated by Employee
while employed by Gentiva and, where applicable, by other

 

3



--------------------------------------------------------------------------------

employees or associates under Employee’s direction or supervision in connection
with or as a result of Employee’s employment, shall be promptly disclosed to
Gentiva, shall become Gentiva’s property, and shall be kept confidential by
Employee. Any and all such information and data, reduced to written, graphic, or
other tangible form and any and all copies and reproductions thereof shall be
furnished to Gentiva upon request and in any case shall be returned to Gentiva
upon termination of Employee’s employment with Gentiva.

B. Employee agrees that Employee will promptly disclose to Gentiva all
inventions or discoveries made, conceived, or for the first time reduced to
practice in connection with or as a result of the work and/or services Employee
performs for Gentiva.

C. Employee agrees that Employee will assign the entire right, title, and
interest in any such invention or inventions and any patents that may be granted
thereon in any country in the world concerning such inventions to Gentiva.
Employee further agrees that Employee will, without expense to Gentiva, execute
all documents and do all acts which may be necessary, desirable, or convenient
to enable Gentiva, at its expense, to file and prosecute applications for
patents on such inventions, and to maintain patents granted thereon.

 

6. Non-Disparagement

Employee agrees that during Employee’s employment with Gentiva and for a period
of three (3) years following the termination of Employee’s employment with
Gentiva, Employee will not take any action or make any statement which
disparages Gentiva or its practices or which disrupts or impairs its normal
operations. Nothing in this provision shall limit any common law or statutory
rights of Gentiva or obligations of Employee.

 

7. Equitable Relief

Employee acknowledges that the services to be rendered by Employee are of a
special and intellectual character, which gives them a peculiar value, that
Employee possesses unique skills, knowledge and ability, and that any breach of
the provisions of this Agreement would cause Gentiva irreparable injury which
would not reasonably or adequately be compensated by damages in an action at
law. Therefore, Employee agrees that Gentiva shall be entitled, in addition to
any other remedies it may have under this Agreement, at law, or otherwise, to
immediate injunctive and other equitable relief to prevent or curtail any breach
of this Agreement by Employee. In addition, in the event of a breach of this
Agreement by Employee, Employee agrees and acknowledges that Employee will
forfeit all options to purchase stock granted to Employee, vested or unvested
and/or the proceeds from the sale of stock obtained from options granted to
Employee during the term of Employee’s employment with Gentiva. Nothing in this
Agreement shall prohibit Gentiva from seeking or recovering any legal or
monetary damages to which it may be entitled if Employee breaches this

 

4



--------------------------------------------------------------------------------

Agreement. Employee agrees to pay any and all reasonable attorneys’ fees
incurred by Gentiva in successfully enforcing any covenant contained in this
Agreement.

 

8. Severability

Employee and Gentiva expressly agree that the covenants and agreements contained
in this Agreement are separate, severable, and divisible, and in the event any
portion or portions of such paragraphs are declared invalid or unenforceable,
the validity of the remaining paragraphs of this Agreement will not be affected.
If any provision contained herein shall for any reason be held excessively broad
or unreasonable as to time, territory, or interest to be protected, the court is
hereby empowered and requested to construe said provision by narrowing it, so as
to make it reasonable and enforceable to the extent provided under applicable
law.

 

9. Waiver

The waiver by Gentiva of a breach of any provision of this Agreement by Employee
shall not operate or be construed as a waiver of any subsequent breach by
Employee or of any of Gentiva’s rights hereunder.

 

10. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter contained in this Agreement. It may not be changed orally,
but only by an agreement in writing signed by the President of Gentiva and
Employee. This Agreement supersedes any prior or contemporaneous discussions,
negotiations, understandings, arrangements, or agreements between Gentiva and
Employee with respect to the subject matter contained in this Agreement.

 

11. Future Employers

Employee agrees that Gentiva may notify anyone employing Employee or evidencing
an intention to employ Employee as to the existence and provisions of this
Agreement and may provide any such person or organization a copy of this
Agreement. Employee agrees that for a period of three (3) years after
termination of Employee’s employment with Gentiva for any reason, Employee will
provide Gentiva the identity of any employer Employee goes to work for along
with Employee’s job title and anticipated job duties with any such employer.
Employee further agrees to provide a copy of this Agreement to anyone who
employs Employee within three (3) years of the termination of Employee’s
employment with Gentiva.

 

5



--------------------------------------------------------------------------------

12. Binding Effect

The covenants, terms, and provisions set forth in this Agreement shall inure to
the benefit of and be enforceable by Gentiva and its successors, assigns, and
successors-in-interest, including, without limitation, any corporation,
partnership, or other entity with which Gentiva may be merged or by which it may
be acquired. This Agreement may be assigned by Gentiva without Employee’s
consent. Employee may not assign Employee’s rights and obligations under this
Agreement to any other party.

 

13 Employment At-Will Relationship

Employee and Gentiva agree that nothing in this Agreement alters the at-will
nature of Employee’s employment relationship with Gentiva and that either
Employee or Gentiva may terminate the employment relationship at any time for
any reason. Employee further agrees that nothing in this Agreement limits
Gentiva’s right to alter or modify Employee’s job title or job duties and
responsibilities any time at Gentiva’s discretion.

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.

 

GENTIVA HEALTH SERVICES, INC.

By:

 

/s/ Tony Strange

  Tony Strange   Chief Executive Officer and President

/s/ Eric R. Slusser

Eric R. Slusser

As Employee

 

6



--------------------------------------------------------------------------------

ATTACHMENT 1

 

BRANCH LISTING - Home Health

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Mid-South Home Health of Gadsden, Inc.

  8787 US Highway 431     Albertville   AL   35950-0163   MARSHALL

Gentiva Health Services (Certified), Inc.

  1309 Antioch Road     Andalusia   AL   36420-3419   COVINGTON

Gentiva Certified HealthCare Corp.

  409 East 10th Street   305   Anniston   AL   36207-4781   CALHOUN

Mid-South Home Health Agency, Inc.

  905A South Clinton Street     Athens   AL   35611-3663   LIMESTONE

Mid-South Home Health Agency, Inc.

  2305 Hand Ave.   4   Bay Minette   AL   36507   BALDWIN

Gentiva Certified HealthCare Corp.

  919 Medical Center Drive     Bessemer   AL   35022-6080   JEFFERSON

Mid-South Home Health Agency, Inc.

  2200 Riverchase Center   700   Birmingham   AL   35244-2915   SHELBY

Gentiva Certified HealthCare Corp.

  1108 East Park Drive     Birmingham   AL   35235-2560   JEFFERSON

Mid-South Home Health Agency, Inc.

  601 Shoffner Street   B   Brewton   AL   36426   ESCAMBIA

Mid-South Home Health Agency, Inc.

  118 6th Street South     Clanton   AL   35045-3540   CHILTON

Mid-South Home Health Agency, Inc.

  1217 Cullman Shopping Center NW     Cullman   AL   35055-2859   CULLMAN

Mid-South Home Health Agency, Inc.

  9037 Independence Avenue   B   Daphne   AL   36526-7694   BALDWIN

Gentiva Certified HealthCare Corp.

  2740 Headland Avenue     Dothan   AL   36303-1236   HOUSTON

Mid-South Home Health Agency, LLC

  557 Glover Street   5   Enterprise   AL   36330-2070   COFFEE

Mid-South Home Health Agency, LLC

  335 Macon Ave.     Eufaula   AL   36027-1898   BARBOUR

Mid-South Home Health Agency, Inc.

  416 N. Seminary Street   1000   Florence   AL   35630-4689   LAUDERDALE

Gentiva Certified HealthCare Corp.

  1390 N. McKenzie St.     Foley   AL   36535-2232   BALDWIN

Mid-South Home Health of Gadsden, Inc.

  1214 Forest Avenue, NW     Fort Payne   AL   35967-3036   DE KALB

Mid-South Home Health Agency, LLC

  101 North Lincoln Street     Geneva   AL   36340   GENEVA

Gentiva Certified HealthCare Corp.

  12731 Hwy 17   3   Gilbertown   AL   36908-5229   CHOCTAW

Mid-South Home Health Agency, LLC

  201 Greenville Bypass   4   Greenville   AL   36037-3772   BUTLER

Mid-South Home Health Agency, Inc.

  303 Williams Avenue, Park Plaza   921 & 922   Huntsville   AL   35801-6012  
MADISON

Mid-South Home Health Agency, Inc.

  1458 Jones Dairy Road   100   Jasper   AL   35501-6111   WALKER

Mid-South Home Health Agency, Inc.

  67 East Midtown Park     Mobile   AL   36606-4141   MOBILE

Mid-South Home Health Agency, Inc.

  2511 Fairlane Drive   C-100   Montgomery   AL   36116-1650   MONTGOMERY

Mid-South Home Health Agency, Inc.

  12521 Alabama Hwy. 157   E and F   Moulton   AL   35650-1937   LAWRENCE

Mid-South Home Health Agency, Inc.

  716 State Street     Muscle Shoals   AL   35661-2940   Colbert

Mid-South Home Health Agency, LLC

  1800 Highway 84 West     Opp   AL   36467-3520   COVINGTON

Mid-South Home Health Agency, Inc.

  3319 Dr. John Haynes Dr.   4   Pell City   AL   35125-1583   SAINT CLAIR

Chattahoochee Valley Home Health, Inc.

 

River Chase Office Park, 5009 River Chase Dr., Bldg 100

  C   Phenix City   AL   36867-7484   RUSSELL

Mid-South Home Health of Gadsden, Inc.

  105 Seaboard Avenue     Piedmont   AL   36272-2001   CALHOUN

 

7



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Gentiva Certified HealthCare Corp.

  1294-A East Main Street     Prattville   AL   36066-5527   AUTAUGA

Mid-South Home Health of Gadsden, Inc.

  3225 Rainbow Drive   256   Rainbow City   AL   35906-5861   ETOWAH

Mid-South Home Health Agency, Inc.

  12200 Highway 43 Bypass     Russellville   AL   35653-4737   FRANKLIN

Mid-South Home Health Agency, Inc.

  102 Central Park Place     Selma   AL   36701-7757   DALLAS

Gentiva Certified HealthCare Corp.

  1025 West Fort Williams St.     Sylacauga   AL   35150-2301   TALLADEGA

Mid-South Home Health Agency, LLC

  1305 South Brundidge Street   F   Troy   AL   36081-3137   PIKE

Gentiva Health Services (USA), Inc.

  3321 South 74th Street   B   Fort Smith   AR   72903   SEBASTIAN

Gentiva Certified HealthCare Corp.

  3321 South 74th Street   B   Fort Smith   AR   72903   SEBASTIAN

Gentiva Certified HealthCare Corp.

  3955 Central Avenue Unit 7     Hot Springs   AR   71913   GARLAND

Gentiva Health Services (USA), Inc.

  3955 Central Avenue Unit 7     Hot Springs   AR   71913   GARLAND

Gentiva Certified HealthCare Corp.

  4419 North Hwy. 7   314   Hot Springs Village   AR   71909-9301   Garland

Gentiva Health Services (USA), Inc.

  4419 North Hwy. 7   314   Hot Springs Village   AR   71909-9301   Garland

Gentiva Certified HealthCare Corp.

  204 Executive Court   100   Little Rock   AR   72205   PULASKI

Gentiva Health Services (USA), Inc.

  204 Executive Court   100   Little Rock   AR   72205   PULASKI

Gentiva Certified HealthCare Corp.

  2222 South Dobson Rd.   305   Mesa   AZ   85202-6490   MARICOPA

Gentiva Certified HealthCare Corp.

  14050 North 83rd Ave.   150   Peoria   AZ   85381-5645   MARICOPA

Gentiva Certified HealthCare Corp.

  16620 North 40th Street   D4   Phoenix   AZ   85032   MARICOPA

Gentiva Health Services (USA), Inc.

  6400 E ElDorado Circle   120   Tucson   AZ   85715   PIMA

Gentiva Certified HealthCare Corp.

  6400 E ElDorado Circle   120   Tucson   AZ   85715   PIMA

Gentiva Certified HealthCare Corp.

  1503 North Imperial Avenue   106   El Centro   CA   92243   IMPERIAL

Gentiva Health Services (USA), Inc.

  1503 North Imperial Avenue   106   El Centro   CA   92243   IMPERIAL

Gentiva Certified HealthCare Corp.

  515 Lyell Dr.   102   Modesto   CA   95356   STANISLAUS

Gentiva Health Services (USA), Inc.

  515 Lyell Dr.   102   Modesto   CA   95356   STANISLAUS

Gentiva Certified HealthCare Corp.

  2281 Lava Ridge Court   150   Roseville   CA   95661-2805   PLACER

Gentiva Certified HealthCare Corp.

  2525 Camino Del Rio South   220   San Diego   CA   92108-3719   SAN DIEGO

Gentiva Health Services (USA), Inc.

  4030 Moorpark Ave.   251   San Jose   CA   95117-1807   SANTA CLARA

Gentiva Certified HealthCare Corp.

  4030 Moorpark Ave.   251   San Jose   CA   95117-1807   SANTA CLARA

Gentiva Certified HealthCare Corp.

  3220 S. Higuera St.   101   San Luis Obispo   CA   93401   SAN LUIS OBISPO

Gentiva Certified HealthCare Corp.

  2850 S. Redhill Avenue   230   Santa Ana   CA   92705-5550   ORANGE

Gentiva Health Services (USA), Inc.

  2850 S. Redhill Avenue   230   Santa Ana   CA   92705-5550   ORANGE

Gentiva Certified HealthCare Corp.

  1260 North Dutton Avenue   150   Santa Rosa   CA   95401-4680   SONOMA

Gentiva Health Services (USA), Inc.

  1260 North Dutton Avenue   150   Santa Rosa   CA   95401-4680   SONOMA

Gentiva Health Services (USA), Inc.

  1776 West March Lane   150   Stockton   CA   95207-6412   SAN JOAQUIN

Gentiva Certified HealthCare Corp.

  1776 West March Lane   150   Stockton   CA   95207-6412   SAN JOAQUIN

PHHC Acquisition Corp.

  3650 Rebecca Lane     Colorado Springs   CO   80917-5005   El Paso

PHHC Acquisition Corp.

  6000 Greenwood Plaza Blvd.   130   Greenwood Village   CO   80111-4817  
Arapahoe

PHHC Acquisition Corp.

  1074 Eagleridge Blvd.     Pueblo   CO   81008-2130   PUEBLO

Gentiva Health Services (USA), Inc.

  83 Mill Plain Road     Danbury   CT   06811   FAIRFIELD

Gentiva Certified HealthCare Corp.

  111 Founders Plaza 323 Pitkin Street   103   East Hartford   CT   06108  
HARTFORD

Gentiva Certified HealthCare Corp.

  30 Stanford Drive     Farmington   CT   06032   HARTFORD

 

8



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Gentiva Certified HealthCare Corp.

  1952 Whitney Avenue     Hamden   CT   06517   NEW HAVEN

Gentiva Certified HealthCare Corp.

  12 Cambridge Drive   1.1   Trumbull   CT   06611   FAIRFIELD

Gentiva Health Services (Certified), Inc.

  2121 East Semoran Blvd.     Apopka   FL   32703-5710   ORANGE

Gentiva Health Services (Certified), Inc.

  7593 Boynton Beach Blvd.   210   Boynton Beach   FL   33437-6162   PALM BEACH

Gentiva Health Services (Certified), Inc.

  402 43rd Street West     Bradenton   FL   34209   Manatee

Gentiva Health Services (Certified), Inc.

  624 North Main Street     Chiefland   FL   32626-1101   LEVY

Gentiva Health Services (Certified), Inc.

  13630 58th St N   103   Clearwater   FL   33760-3734   PINELLAS

Gentiva Health Services (Certified), Inc.

  2215 S. Ferdon Blvd. Court Plaza     Crestview   FL   32536-8458   OKALOOSA

Gentiva Health Services (Certified), Inc.

  1717 North Clyde Morris Blvd.   140   Daytona Beach   FL   32117-5532  
VOLUSIA

Gentiva Health Services (Certified), Inc.

  756 Baldwin Ave.   C   Defuniak Springs   FL   32435  

Gentiva Health Services (Certified), Inc.

  801 North Stone Street     Deland   FL   32720-3255   VOLUSIA

Gentiva Health Services (Certified), Inc.

  6100 W. Atlantic Avenue     Delray Beach   FL   33484   PALM BEACH

Gentiva Health Services (Certified), Inc.

  4012 Commons Drive   104   Destin   FL   32541   OKALOOSA

Gentiva Health Services (Certified), Inc.

  6811 Palisades Court   2   Fort Myers   FL   33912   LEE

Gentiva Health Services (Certified), Inc.

  340 Beal Parkway NW   B   Fort Walton Beach   FL   32548-3924   OKALOOSA

Gentiva Health Services (Certified), Inc.

  4011 NW 43rd Street   C   Gainesville   FL   32606-4609   ALACHUA

Gentiva Health Services (Certified), Inc.

  8011 Philips Highway   4   Jacksonville   FL   32256-7459   DUVAL

Gentiva Health Services (Certified), Inc.

  3296 North Greenwald Way     Kissimmee   FL   34741-0728   OSCEOLA

Gentiva Health Services (Certified), Inc.

  1389 US Highway 90 West   190   Lake City   FL   32055-6149   COLUMBIA

Gentiva Health Services (Certified), Inc.

  4935 Southfork Drive     Lakeland   FL   33813-2043   POLK

Gentiva Health Services (Certified), Inc.

  11009 Gatewood Drive   101 & 102   Lakewood Ranch   FL   34211-4941   Manatee

Gentiva Health Services (Certified), Inc.

  2417 North Lecanto Highway     Lecanto   FL   34461-9677   CITRUS

Gentiva Health Services (Certified), Inc.

  1600 West Main Street     Leesburg   FL   34748-2811   LAKE

Gentiva Health Services (Certified), Inc.

  112 Irvin Avenue SW     Live Oak   FL   32064-2214   SUWANNEE

Gentiva Health Services (Certified), Inc.

  2491 Commercial Park Dr.     Marianna   FL   32448-2521   Jackson

Gentiva Health Services (Certified), Inc.

  8247 Devereux Drive   103   Melbourne   FL   32940-8227   BREVARD

Access Home Health of Florida, Inc.

  1333 Gateway Drive   1020   Melbourne   FL   32901-2648   BREVARD

Gentiva Health Services (Certified), Inc.

  7200 NW 19th Street Bldg 4   114   Miami   FL   33126   DADE

Gentiva Health Services (Certified), Inc.

  5050 Tamiami Trail North   Unit B   Naples   FL   34103-2801   COLLIER

Gentiva Health Services (Certified), Inc.

  2215 East Fort King Street   C   Ocala   FL   34471-2566   MARION

Gentiva Health Services (Certified), Inc.

  205 Zeagler Dr   401   Palatka   FL   32177-3887   PUTNAM

Gentiva Health Services (Certified), Inc.

  8755 N. Military Trail     Palm Beach Gardens   FL   33410   PALM BEACH

Gentiva Health Services (Certified), Inc.

  2931 Hwy 77 North     Panama City   FL   32405-4411   BAY

Gentiva Health Services (Certified), Inc.

  4700 Bayou Blvd Bldg 4     Pensacola   FL   32503-2670   ESCAMBIA

Gentiva Health Services (Certified), Inc.

  7901 SW 6th Ct.   110   Plantation   FL   33324-3248   Broward

Gentiva Health Services (Certified), Inc.

  1504 Kings Highway   100   Port Charlotte   FL   33980-5240   CHARLOTTE

Gentiva Health Services (Certified), Inc.

  590 NW Peacock Blvd.   1   Port Saint Lucie   FL   34986-2213   Saint Lucie

 

9



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Access Home Health of Florida, Inc.

  1832 SE Port St. Lucie Blvd.     Port Saint Lucie   FL   34952-5545   SAINT
LUCIE

Access Home Health of Florida, Inc.

  2906 Falkenberg Road     Riverview   FL   33578-2554   HILLSBOROUGH

Gentiva Health Services (Certified), Inc.

  6043 9th Avenue North     Saint Petersburg   FL   33710-6201   PINELLAS

Gentiva Health Services (Certified), Inc.

  730 Lexington Green Lane     Sanford   FL   32771-1019   SEMINOLE

Gentiva Health Services (Certified), Inc.

  2201 Cantu Court   200   Sarasota   FL   34232-6255   SARASOTA

Gentiva Health Services (Certified), Inc.

  255 US Hwy 27 North     Sebring   FL   33870-2146   HIGHLANDS

Gentiva Health Services (Certified), Inc.

  260 Mariner Boulevard     Spring Hill   FL   34609-5691   HERNANDO

Gentiva Health Services (Certified), Inc.

  2450 Tim Gamble Place     Tallahassee   FL   32308-4383   LEON

Gentiva Health Services (Certified), Inc.

  15619 Premiere Drive   104   Tampa   FL   33624-1332   HILLSBOROUGH

Gentiva Health Services (Certified), Inc.

  830 South Park Ave.     Titusville   FL   32780   BREVARD

Gentiva Health Services (Certified), Inc.

  1375 South Semoran, Bldg. 5   1311   Winter Park   FL   32792-5513   ORANGE

Gentiva Health Services (Certified), Inc.

  8836 Gall Blvd.     Zephyrhills   FL   33541   PASCO

Gentiva Certified HealthCare Corp.

  1303 Hightower Trail   140   Atlanta   GA   30350-2919   FULTON

Healthfield Home Health, Inc.

  384 Northyards Blvd.   300   Atlanta   GA   30313-2441   FULTON

Healthfield of Statesboro, Inc.

  2826 Hillcreek Drive   A   Augusta   GA   30909-5628   RICHMOND

Healthfield of Southwest Georgia, Inc.

  430 East Shotwell Street     Bainbridge   GA   39819-4058   Decatur

Chattahoochee Valley Home Health, Inc.

  730 Center Street   200   Columbus   GA   31901   MUSCOGEE

Healthfield Home Health, Inc.

  2062 Eastside Drive     Conyers   GA   30013-1953   ROCKDALE

CHMG of Atlanta, Inc.

  2080 Ronald Reagan Blvd   500   Cumming   GA   30041-0206   FORSYTH

CHMG of Griffin, Inc.

  246 O’Dell Road, Unit 5     Griffin   GA   30224-4880   SPALDING

Healthfield Home Health, Inc.

  1075 Old Norcross Road   S   Lawrenceville   GA   30046-3302   GWINNETT

Healthfield Home Health, Inc.

  1395 S. Marietta Pkwy.   910   Marietta   GA   30067-7830   COBB

CHMG of Griffin, Inc.

  10 Bledsoe Road   C   Newnan   GA   30265-1044   COWETA

Healthfield Home Health, Inc.

  504 Riverside Parkway   300   Rome   GA   30161-2979   FLOYD

Gentiva Certified HealthCare Corp.

  401 Mall Blvd.   202-C   Savannah   GA   31406-4834   CHATHAM

Healthfield of Statesboro, Inc.

 

1525 Fair Road, (Mail: P. O. Box 1452, zip 30459-1452)

  C   Statesboro   GA   30458-6025   BULLOCH

Healthfield Home Health, Inc.

  204 Business Center Drive     Stockbridge   GA   30281-9025   HENRY

CHMG of Griffin, Inc.

  845 South Carroll Road   C & D   Villa Rica   GA   30180-7035   CARROLL

Gentiva Health Services (USA), Inc.

  1067 N. Center Point Road     Hiawatha   IA   52233-1231   LINN

Gentiva Certified HealthCare Corp.

  1067 N. Center Point Road     Hiawatha   IA   52233-1231   LINN

Gentiva Certified HealthCare Corp.

  Box 306 Junction Highway 9 & 71     Spirit Lake   IA   51360   DICKINSON

Gentiva Health Services (USA), Inc.

  Box 306 Junction Highway 9 & 71     Spirit Lake   IA   51360   DICKINSON

Gentiva Certified HealthCare Corp.

  3737 Westown Parkway   2C   West Des Moines   IA   50266   POLK

Gentiva Health Services (USA), Inc.

  3737 Westown Parkway   2C   West Des Moines   IA   50266   POLK

Gentiva Certified HealthCare Corp.

  1230 Northwood Center Ct.   C   Coeur D Alene   ID   83814-4940   KOOTENAI

Gentiva Certified HealthCare Corp.

  7501 North University   118   Peoria   IL   61614   PEORIA

Gentiva Certified HealthCare Corp.

  1600 Fourth Ave   201   Rock Island   IL   61201   ROCK ISLAND

 

10



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Gentiva Certified HealthCare Corp.

  701 East County Line Road   #205   Greenwood   IN   46143-1071   Johnson

Gentiva Health Services (USA), Inc.

  8606 Allisonville Rd   350   Indianapolis   IN   46250   Marion

Gentiva Certified HealthCare Corp.

  8606 Allisonville Rd   350   Indianapolis   IN   46250   Marion

Gentiva Certified HealthCare Corp.

  1318 W 6th ST     Marion   IN   46953   Grant

Gentiva Health Services (USA), Inc.

  1318 W 6th ST     Marion   IN   46953   Grant

Gentiva Health Services (USA), Inc.

  2801 North Oakwood Avenue     Muncie   IN   47304   DELAWARE

Gentiva Certified HealthCare Corp.

  2801 North Oakwood Avenue     Muncie   IN   47304   DELAWARE

Gentiva Certified HealthCare Corp.

  11011 King Street   115   Overland Park   KS   66210   JOHNSON

Gentiva Certified HealthCare Corp.

  105 Citation Dr   B   Danville   KY   40422-8633   BOYLE

Gentiva Certified HealthCare Corp.

  2114 Chamber Center Drive     Fort Mitchell   KY   41017-1669   KENTON

Gentiva Certified HealthCare Corp.

  540 Noel Avenue     Hopkinsville   KY   42240-1386   CHRISTIAN

Gentiva Health Services (USA), Inc.

  540 Noel Avenue     Hopkinsville   KY   42240-1386   CHRISTIAN

Gentiva Certified HealthCare Corp.

  2020 Liberty Rd.   115   Lexington   KY   40505-4257   FAYETTE

Gentiva Certified HealthCare Corp.

  710 Executive Park     Louisville   KY   40207-4207   JEFFERSON

Gentiva Certified HealthCare Corp.

  140 Stonecrest Road   203   Shelbyville   KY   40065-8144   Shelby

Gentiva Certified HealthCare Corp.

  132 Frontier Blvd.   206   Stanford   KY   40484-8513   Lincoln

Gentiva Certified HealthCare Corp.

  710 Versailles Blvd.     Alexandria   LA   71303-2351   Rapides

Gentiva Certified HealthCare Corp.

  920 Pierremont Rd.   520   Shreveport   LA   71106   CADDO

Gentiva Health Services (USA), Inc.

  644 B Pleasant Street     Attleboro   MA   02703   BRISTOL

Gentiva Certified HealthCare Corp.

  275 Martine Street Suite 104     Fall River   MA   02723-1500   BRISTOL

Gentiva Health Services (USA), Inc.

  275 Martine Street Suite 104     Fall River   MA   02723-1500   BRISTOL

Gentiva Health Services (USA), Inc.

  1 Arch Place, 2nd Floor Middle     Greenfield   MA   01301   FRANKLIN

Gentiva Certified HealthCare Corp.

  1 Arch Place, 2nd Floor Middle     Greenfield   MA   01301   FRANKLIN

Gentiva Health Services (USA), Inc.

  220 Sutton Street     North Andover   MA   01845   ESSEX

Gentiva Certified HealthCare Corp.

  220 Sutton Street     North Andover   MA   01845   ESSEX

Gentiva Health Services (USA), Inc.

 

2 South Street Berkshire Commons

  180   Pittsfield   MA   01201   BERKSHIRE

Gentiva Certified HealthCare Corp.

 

2 South Street Berkshire Commons

  180   Pittsfield   MA   01201   BERKSHIRE

Gentiva Health Services (USA), Inc.

  40 Court Street     Plymouth   MA   02360   PLYMOUTH

Gentiva Certified HealthCare Corp.

  40 Court Street     Plymouth   MA   02360   PLYMOUTH

Gentiva Health Services (USA), Inc.

  100 Congress Street     Quincy   MA   02169   NORFOLK

Gentiva Certified HealthCare Corp.

  100 Congress Street     Quincy   MA   02169   NORFOLK

Gentiva Health Services (USA), Inc.

  23 V-2 Whites Path     South Yarmouth   MA   02664   BARNSTABLE

Gentiva Certified HealthCare Corp.

  23 V-2 Whites Path     South Yarmouth   MA   02664   BARNSTABLE

Gentiva Certified HealthCare Corp.

  2073 Roosevelt Avenue     Springfield   MA   01104   HAMPDEN

Gentiva Health Services (USA), Inc.

  2073 Roosevelt Avenue     Springfield   MA   01104   HAMPDEN

Gentiva Certified HealthCare Corp.

  9700 Patuxent Woods Drive   120   Columbia   MD   21046-2939   HOWARD

Gentiva Health Services (USA), Inc.

  9700 Patuxent Woods Drive   120   Columbia   MD   21046-2939   HOWARD

Gentiva Health Services (USA), Inc.

  8028 Ritchie Highway   308   Pasadena   MD   21122   ANNE ARUNDEL

Gentiva Certified HealthCare Corp.

  8028 Ritchie Highway   308   Pasadena   MD   21122   ANNE ARUNDEL

Gentiva Certified HealthCare Corp.

  10230 New Hampshire Ave.     Silver Spring   MD   20903   Montgomery

Gentiva Health Services (USA), Inc.

  10230 New Hampshire Ave.     Silver Spring   MD   20903   Montgomery

Gentiva Certified HealthCare Corp.

 

8600 LaSalle Rd. Chester Building

  500   Towson   MD   21286   BALTIMORE

Gentiva Health Services (USA), Inc.

 

8600 LaSalle Rd. Chester Building

  500   Towson   MD   21286   BALTIMORE

Gentiva Certified HealthCare Corp.

  175 Exchange Street   100   Bangor   ME   04401-6537   PENOBSCOT

Gentiva Certified HealthCare Corp.

  881 Forest Avenue     Portland   ME   04103   CUMBERLAND

Gentiva Certified HealthCare Corp.

  883 Main St   1   Sanford   ME   04073   YORK

Gentiva Health Services (USA), Inc.

  203 Clark Street     Adrian   MI   49221  

 

11



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Gentiva Health Services (USA), Inc.

  555 Briarwood Circle     Ann Arbor   MI   48108-1686   WASHTENAW

Gentiva Certified HealthCare Corp.

  555 Briarwood Circle     Ann Arbor   MI   48108-1686   WASHTENAW

Gentiva Health Services (USA), Inc.

  2512 Carpenter Road   101A   Ann Arbor   MI   48108   WASHTENAW

Gentiva Certified HealthCare Corp.

  3497 Coolidge Road   A   East Lansing   MI   48823-6366   INGHAM

Gentiva Health Services (USA), Inc.

  3497 Coolidge Road   A   East Lansing   MI   48823-6366   INGHAM

Gentiva Certified HealthCare Corp.

  2377 South Linden Rd.     Flint   MI   48532-5430   Genesee

Gentiva Health Services (USA), Inc.

  2377 South Linden Rd.     Flint   MI   48532-5430   Genesee

Gentiva Certified HealthCare Corp.

  2040 Ray Brook SE   301   Grand Rapids   MI   49546   KENT

Gentiva Health Services (USA), Inc.

  2040 Ray Brook SE   301   Grand Rapids   MI   49546   KENT

Gentiva Certified HealthCare Corp.

  1001 W. Michigan, Suite C     Jackson   MI   49202   JACKSON

Gentiva Certified HealthCare Corp.

  5401 Portage Rd.     Kalamazoo   MI   49002   KALAMAZOO

Gentiva Health Services (USA), Inc.

  5401 Portage Rd.     Kalamazoo   MI   49002   KALAMAZOO

Gentiva Health Services (USA), Inc.

  2 Crocker   102A   Mount Clemens   MI   48043   MACOMB

Gentiva Certified HealthCare Corp.

  5906 Commerce Centre Dr     Muskegon Heights   MI   49444   Muskegon

Gentiva Health Services (USA), Inc.

  5906 Commerce Centre Dr     Muskegon Heights   MI   49444   Muskegon

Gentiva Health Services (USA), Inc.

  3060 Boardwalk Drive     Saginaw   MI   48603   SAGINAW

Gentiva Certified HealthCare Corp.

  3060 Boardwalk Drive     Saginaw   MI   48603   SAGINAW

Gentiva Certified HealthCare Corp.

  29840 Telegraph Rd.     Southfield   MI   48034   OAKLAND

Gentiva Health Services (USA), Inc.

  29840 Telegraph Rd.     Southfield   MI   48034   OAKLAND

Gentiva Certified HealthCare Corp.

  2626 East 82nd Street     Bloomington   MN   55425   HENNEPIN

Gentiva Health Services (USA), Inc.

  2626 East 82nd Street     Bloomington   MN   55425   HENNEPIN

Gentiva Certified HealthCare Corp.

  925 East Superior St   104   Duluth   MN   55802   SAINT LOUIS

Gentiva Health Services (USA), Inc.

  925 East Superior St   104   Duluth   MN   55802   SAINT LOUIS

Gentiva Certified HealthCare Corp.

  1970 Oakcrest Avenue   107   Roseville   MN   55113   RAMSEY

Gentiva Health Services (USA), Inc.

  1970 Oakcrest Avenue   107   Roseville   MN   55113   RAMSEY

Gentiva Certified HealthCare Corp.

  12125 Woodcrest Executive Dr.   340   Creve Coeur   MO   63141   SAINT LOUIS

Gentiva Certified HealthCare Corp.

  6501 E Commerce   140   Kansas City   MO   64120   Jackson

Gentiva Certified HealthCare Corp.

  3521 Ralph Powell Road   B   Lee’S Summit   MO   64064-2360   Jackson

Home Health Care Affiliates of Mississippi, Inc.

  70 Hwy 25 S, P O Box 406     Aberdeen   MS   39730   MONROE

Home Health Care Affiliates of Mississippi, Inc.

 

9630 MS Hwy 15 (Phys loc. only - See comments for mail)

    Ackerman   MS   39735   CHOCTAW

Home Health Care Affiliates of Mississippi, Inc.

  802 North Main Street     Amory   MS   38821   MONROE

Gilbert’s Home Health Agency, Inc.

 

200 South Second St. (P. O. Box 4208, Tupelo, MS 38803)

    Booneville   MS   38829-3207   Prentiss

Home Health Care Affiliates of Mississippi, Inc.

  104 Legion Ave     Calhoun City   MS   38916-6600   CALHOUN

Home Health Care Affiliates of Mississippi, Inc.

  189 Park Creek Dr     Columbus   MS   39705-1308   Lowndes

Home Health Care Affiliates of Central MS, LLC

  403 NW Depot St     Durant   MS   39063   HOLMES

Home Health Care Affiliates of Central MS, LLC

  106 Riverview Drive     Flowood   MS   39232-8908   Rankin

Home Health Care Affiliates of Mississippi, Inc.

  1300 Sunset Dr   Suite H   Grenada   MS   38901   GRENADA

VanWinkle Home Health Care, Inc.

  208 West Green St     Hazlehurst   MS   39083   COPIAH

VanWinkle Home Health Care, Inc.

  213 1/2 Caldwell Dr     Hazlehurst   MS   39083   Copiah

Home Health Care Affiliates of Mississippi, Inc.

  337 E Madison St   Suite 4   Houston   MS   38851   CHICKASAW

Home Health Care Affiliates of Mississippi, Inc.

  212 Hwy 12 W     Kosciusko   MS   39090   Attala

Home Health Care Affiliates of Mississippi, Inc.

  415 S Jefferson     Macon   MS   39341   Noxubee

 

12



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Home Health Care Affiliates of Central MS, LLC

  201 2nd Ave SE     Magee   MS   39111-3624   SIMPSON

VanWinkle Home Health Care, Inc.

  119-D W Presley     Mc Comb   MS   39648   PIKE

Gentiva Certified HealthCare Corp.

  5009 Highway 493     Meridian   MS   39305   Lauderdale

Home Health Care Affiliates of Central MS, LLC

  5325 Hwy 80     Morton   MS   39117-3704   SCOTT

Gilbert’s Home Health Agency, Inc.

 

403 Doctors Dr (P. O. Box 4208, Tupelo, MS 38803)

    New Albany   MS   38652-3110   UNION

Gilbert’s Home Health Agency, Inc.

  2168 Lamar Blvd     Oxford   MS   38655   Lafayette

Home Health Care Affiliates of Mississippi, Inc.

  584 East Main St.   Suite B-2   Philadelphia   MS   39350   NESHOBA

Gilbert’s Home Health Agency, Inc.

 

404 E Walnut St (P. O. Box 4208, Tupelo, MS 38803)

    Ripley   MS   38663-2112   TIPPAH

Home Health Care Affiliates of Mississippi, Inc.

  1099 Stark Road     Starkville   MS   39759-3565   Oktibbeha

Gilbert’s Home Health Agency, Inc.

  2633 Lawndale Dr     Tupelo   MS   38801-6709   LEE

Home Health Care Affiliates of Central MS, LLC

  2710 Sherman Ave     Vicksburg   MS   39183-6639   WARREN

Home Health Care Affiliates of Mississippi, Inc.

  418B N Applegate     Winona   MS   38967   MONTGOMERY

Home Health Care Affiliates of Central MS, LLC

  805 1/2 E 15th St     Yazoo City   MS   39194   YAZOO

Gentiva Health Services (USA), Inc.

  237 North Fayetteville Street   C   Asheboro   NC   27203-5573   RANDOLPH

Gentiva Certified HealthCare Corp.

  237 North Fayetteville Street   C   Asheboro   NC   27203-5573   RANDOLPH

Capital CareResources, Inc.

  69 Turtle Creek Drive     Asheville   NC   28803-3104   BUNCOMBE

Gentiva Health Services (USA), Inc.

  8520 Cliff Cameron Dr   140   Charlotte   NC   28269-0013   MECKLENBURG

Gentiva Certified HealthCare Corp.

  8520 Cliff Cameron Dr   140   Charlotte   NC   28269-0013   MECKLENBURG

Capital CareResources, Inc.

 

9009-C Perimeter Woods Drive

    Charlotte   NC   28216-0040   MECKLENBURG

Total Care Home Health of North Carolina, Inc.

  11111 Carmel Commons Blvd.   350   Charlotte   NC   28226   MECKLENBURG

Capital CareResources, Inc.

  249 East NC Highway 54   310   Durham   NC   27713-2490   DURHAM

Capital CareResources, Inc.

  600 Stellata Drive   602   Fuquay Varina   NC   27526   WAKE

Gentiva Certified HealthCare Corp.

  543 Cox Road   B7   Gastonia   NC   28053   Gaston

Gentiva Health Services (USA), Inc.

  543 Cox Road   B7   Gastonia   NC   28053   Gaston

Total Care Home Health of North Carolina, Inc.

  710 Marietta St. South   B   Gastonia   NC   28052-4354   GASTON

Tar Heel Health Care Services, Inc.

  1299-F Parkway Center     Goldsboro   NC   27534-3491   WAYNE

Gentiva Certified HealthCare Corp.

  1002 North Church Street     Greensboro   NC   27401-1439   GUILFORD

Gentiva Health Services (USA), Inc.

  1002 North Church Street     Greensboro   NC   27401-1439   GUILFORD

Eastern Carolina Home Health Agency, Inc.

  1970 West Arlington Blvd.   B-2   Greenville   NC   27834-5783   PITT

Gentiva Certified HealthCare Corp.

  1144 Lenoir Rhyne Blvd., SE     Hickory   NC   28602-5168   CATAWBA

Gentiva Health Services (USA), Inc.

  1144 Lenoir Rhyne Blvd., SE     Hickory   NC   28602-5168   CATAWBA

Total Care Home Health of North Carolina, Inc.

  720 23rd Street NW     Hickory   NC   28601-4528   CATAWBA

Gentiva Health Services (USA), Inc.

  297 East 22nd Street     Kannapolis   NC   28083-2607   ROWAN

Gentiva Certified HealthCare Corp.

  297 East 22nd Street     Kannapolis   NC   28083-2607   ROWAN

Capital CareResources, Inc.

  720 Parke Centre (PO Box 859)   A   Kernersville   NC   27284-3779   FORSYTH

Capital CareResources, Inc.

  167 Moore Road     King   NC   27021-8770   STOKES

 

13



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Tar Heel Health Care Services, Inc.

  2111-C North Queen Street     Kinston   NC   28501-1647   LENOIR

Total Care Home Health of North Carolina, Inc.

  2160 Commerce Drive   D   Monroe   NC   28110-2839   UNION

Gentiva Health Services (USA), Inc.

  136 Fairview Road   110   Mooresville   NC   28117-9518   IREDELL

Gentiva Certified HealthCare Corp.

  136 Fairview Road   110   Mooresville   NC   28117-9518   IREDELL

Home Health Care of Carteret County, Inc.

 

Cypress Bay Plaza, 5167 US Hwy 70 West

  100   Morehead City   NC   28557-4535   CARTERET

Total Care Home Health of North Carolina, Inc.

  905 Cherry Street   10   North Wilkesboro   NC   28659-4252   WILKES

Tar Heel Health Care Services, Inc.

  206 S. Turner Street     Pink Hill   NC   28572-7880   LENOIR

Tar Heel Health Care Services, Inc.

  P. O. Box 399, 124 Main Street     Pollocksville   NC   28573-5000   JONES

Capital CareResources, Inc.

  3301 Benson Drive   222   Raleigh   NC   27609-7362   WAKE

Eastern Carolina Home Health Agency, Inc.

  4013 Capital Drive     Rocky Mount   NC   27804-3123   NASH

Total Care Home Health of North Carolina, Inc.

  205 East Council Street   C   Salisbury   NC   28144-5067   ROWAN

Total Care Home Health of North Carolina, Inc.

  425 Cherryville Road   A   Shelby   NC   28150-3651   CLEVELAND

Total Care Home Health of North Carolina, Inc.

  1661 Davie Avenue     Statesville   NC   28677-3519   IREDELL

Eastern Carolina Home Health Agency, Inc.

  906 West 15th Street     Washington   NC   27889-3533   BEAUFORT

Eastern Carolina Home Health Agency, Inc.

  2801 S-3 Ward Blvd.     Wilson   NC   27893   WILSON

Gentiva Certified HealthCare Corp.

  145 Kimel Park Drive   140   Winston Salem   NC   27103   FORSYTH

Gentiva Health Services (USA), Inc.

  145 Kimel Park Drive   140   Winston Salem   NC   27103   FORSYTH

Total Care Home Health of North Carolina, Inc.

  145 Kimel Park Drive   200   Winston Salem   NC   27103   FORSYTH

Gentiva Certified HealthCare Corp.

  3187 Peters Creek Parkway     Winston-Salem   NC   27127-4713   FORSYTH

Total Care Home Health of Louisburg, Inc.

  74 Wheaton Avenue     Youngsville   NC   27596-8691   FRANKLIN

Gentiva Health Services (USA), Inc.

  8055 O Street   111   Lincoln   NE   68510   LANCASTER

Gentiva Certified HealthCare Corp.

  8055 O Street   111   Lincoln   NE   68510   LANCASTER

Gentiva Certified HealthCare Corp.

  11211 John Galt Blvd     Omaha   NE   68137   DOUGLAS

Gentiva Certified HealthCare Corp.

  6400 Jefferson NE   101   Albuquerque   NM   87109   Bernalillo

Gentiva Health Services (USA), Inc.

  6400 Jefferson NE   101   Albuquerque   NM   87109   Bernalillo

Gentiva Health Services (USA), Inc.

  1850 Old Pecos Trail   H   Santa Fe   NM   87505  

Gentiva Certified HealthCare Corp.

  505 East Capovilla   104   Las Vegas   NV   89119   CLARK

Gentiva Health Services (USA), Inc.

  505 East Capovilla   104   Las Vegas   NV   89119   CLARK

Gentiva Certified HealthCare Corp.

  5425 Louie Lane   B   Reno   NV   89511   WASHOE

Gentiva Health Services (USA), Inc.

  5425 Louie Lane   B   Reno   NV   89511   WASHOE

Quality Care-USA, Inc.

  501 New Karner Road   3   Albany   NY   12205-3882   ALBANY

Quality Care-USA, Inc.

  188 Genesee St   211   Auburn   NY   13021-3326   CAYUGA

QC-Medi New York, Inc.

  188 Genesee St   211   Auburn   NY   13021-3326   CAYUGA

QC-Medi New York, Inc.

 

Malta Commons Business Park 100 Saratoga Village Blvd

  5   Ballston Spa (Malta)   NY   12020-3703   SARATOGA

QC-Medi New York, Inc.

  1249 Front Street   110   Binghamton   NY   13905-1125   BROOME

Quality Care-USA, Inc.

  1249 Front Street   110   Binghamton   NY   13905-1125   BROOME

New York HealthCare Services, Inc.

  50 Court St,   1202   Brooklyn   NY   11201-4867   New York City

Quality Care-USA, Inc.

  50 Court St,   1202   Brooklyn   NY   11201-4867   New York City

Quality Care-USA, Inc.

  1526 Walden Avenue   900   Cheektowaga   NY   14225-4985   ERIE

 

14



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

QC-Medi New York, Inc.

  11849 East Corning Road   108   Corning   NY   14830   STEUBEN

Quality Care-USA, Inc.

  11849 East Corning Road   108   Corning   NY   14830   STEUBEN

QC-Medi New York, Inc.

  888 Veterans Memorial Highway   210   Hauppauge   NY   11788-2940   SUFFOLK

Quality Care-USA, Inc.

  888 Veterans Memorial Highway   210   Hauppauge   NY   11788-2940   SUFFOLK

QC-Medi New York, Inc.

  200 Elwood Davis Rd     Liverpool   NY   13088-6184   ONONDAGA

Quality Care-USA, Inc.

  200 Elwood Davis Rd     Liverpool   NY   13088-6184   ONONDAGA

New York HealthCare Services, Inc.

  75-06 Eliot Avenue   3   Middle Village   NY   11379   QUEENS

Gentiva Services of New York, Inc.

  419 East Main Street   102   Middletown   NY   10940-2552   ORANGE

Quality Care-USA, Inc.

  45 South Broad St.     Norwich   NY   13815   CHENANGO

QC-Medi New York, Inc.

  45 South Broad St.     Norwich   NY   13815   CHENANGO

Quality Care-USA, Inc.

  335 West First Street, 2nd Floor     Oswego   NY   13126-3655   OSWEGO

QC-Medi New York, Inc.

  335 West First Street, 2nd Floor     Oswego   NY   13126-3655   OSWEGO

Quality Care-USA, Inc.

  877 East Main St.     Riverhead   NY   11901-2521   SUFFOLK

QC-Medi New York, Inc.

  877 East Main St.     Riverhead   NY   11901-2521   SUFFOLK

Quality Care-USA, Inc.

 

833-111 East Brighton Avenue Brighton Tower II

    Syracuse   NY   13205   ONONDAGA

Quality Care-USA, Inc.

  865 Merrick Avenue 3rd Floor     Westbury   NY   11590-6694   NASSAU

QC-Medi New York, Inc.

  865 Merrick Avenue 3rd Floor     Westbury   NY   11590-6694   NASSAU

Quality Care-USA, Inc.

  7-11 South Broadway   208   White Plains   NY   10601-3546   WESTCHESTER

QC-Medi New York, Inc.

  7-11 South Broadway   208   White Plains   NY   10601-3546   WESTCHESTER

Gentiva Certified HealthCare Corp.

  495 Portage Lakes Dr.     Akron   OH   44319   SUMMIT

Gentiva Health Services (USA), Inc.

  495 Portage Lakes Dr.     Akron   OH   44319   SUMMIT

Gentiva Health Services (USA), Inc.

  8170 South Avenue, Bldg. 2   D   Boardman   OH   44512-6434   MAHONING

Gentiva Certified HealthCare Corp.

  8170 South Avenue, Bldg. 2   D   Boardman   OH   44512-6434   MAHONING

Gentiva Health Services (USA), Inc.

  959 Illinois Ave.   B   Maumee   OH   43537-1744   LUCAS

Gentiva Certified HealthCare Corp.

  959 Illinois Ave.   B   Maumee   OH   43537-1744   LUCAS

Gentiva Certified HealthCare Corp.

  1202 W. Willow Road   D   Enid   OK   73703   GARFIELD

Gentiva Health Services (USA), Inc.

  1202 W. Willow Road   D   Enid   OK   73703   GARFIELD

Gentiva Certified HealthCare Corp.

  804 E. Jackson Street     Hugo   OK   74743   CHOCTAW

Gentiva Health Services (USA), Inc.

  804 E. Jackson Street     Hugo   OK   74743   CHOCTAW

Gentiva Health Services (USA), Inc.

  2210 West Gore Blvd   3   Lawton   OK   73501   COMANCHE

Gentiva Certified HealthCare Corp.

  2210 West Gore Blvd   3   Lawton   OK   73501   COMANCHE

Gentiva Certified HealthCare Corp.

  3501 Northwest 63rd Street   110-B   Oklahoma City   OK   73116   OKLAHOMA

Gentiva Health Services (USA), Inc.

  3501 Northwest 63rd Street   110-B   Oklahoma City   OK   73116   OKLAHOMA

Gentiva Health Services (USA), Inc.

  408 So. 8th Avenue     Stroud   OK   74079   LINCOLN

Gentiva Certified HealthCare Corp.

  408 So. 8th Avenue     Stroud   OK   74079   LINCOLN

Gentiva Certified HealthCare Corp.

 

Triad One Building 7666 East 61st St.

  340   Tulsa   OK   74133   TULSA

Gentiva Health Services (USA), Inc.

 

Triad One Building 7666 East 61st St.

  340   Tulsa   OK   74133   TULSA

Gentiva Certified HealthCare Corp.

 

16760 SW Upper Boones Ferry Rd

  106   Portland   OR   97224   WASHINGTON

Gentiva Certified HealthCare Corp.

  799 Northern Blvd.     Clarks Summit   PA   18411   LACKAWANNA

Gentiva Health Services (USA), Inc.

  414 East Drinker Street   302D   Dunmore   PA   18512   Lackawanna

Gentiva Certified HealthCare Corp.

  800 New Holland Avenue     Lancaster   PA   17602   LANCASTER

Gentiva Certified HealthCare Corp.

  1250 N. 9th St.     Stroudsburg   PA   18360-7800   MONROE

Gentiva Certified HealthCare Corp.

 

1065 Highway 315, Cross Creek Point

  301   Wilkes Barre   PA   18702   LUZERNE

Capital CareResources of South Carolina, Inc.

  1704 E. Greenville St.     Anderson   SC   29621-7914   ANDERSON

 

15



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Capital CareResources of South Carolina, Inc.

  810 Dutch Square Blvd.   206   Columbia   SC   29210-7318   RICHLAND

Total Care Home Health of North Carolina, Inc.

  517 Chesnee Highway   C & D   Gaffney   SC   29341-2709   Cherokee

Capital CareResources of South Carolina, Inc.

  430 Roper Mountain Road   E-1   Greenville   SC   29615-4243   GREENVILLE

Total Care Home Health of South Carolina, Inc.

    4101 Mayfair Street     Myrtle Beach   SC   29577-5770

Gentiva Certified HealthCare Corp.

  4975 Lacross Road   101   North Charleston   SC   29406-6531   CHARLESTON

Total Care Home Health of North Carolina, Inc.

  420 South Herlong Ave.   101   Rock Hill   SC   29732-1091   YORK

Capital CareResources of South Carolina, Inc.

  10 Accountants Circle, The Commons     Seneca   SC   29678-2670   OCONEE

Capital CareResources of South Carolina, Inc.

  110 Garner Road   14   Spartanburg   SC   29303-3155   SPARTANBURG

Total Care Home Health of North Carolina, Inc.

 

1261 South Duncan Bypass (Mail: PO Box 625, zip 29379-0625)

    Union   SC   29379-7218   UNION

Gentiva Certified HealthCare Corp.

  951 Eastgate Loop Bldg 5700   100   Chattanooga   TN   37411-4083   HAMILTON

Gentiva Certified HealthCare Corp.

  2412 Susannah Street   1   Johnson City   TN   37601-1726   WASHINGTON

Gentiva Certified HealthCare Corp.

  2004 American Way   121   Kingsport   TN   37660-5892   SULLIVAN

Gentiva Certified HealthCare Corp.

  6223 Highland Place Way     Knoxville   TN   37919-4024   KNOX

Healthfield of Tennessee, Inc.

  115 Winwood Dr.   101   Lebanon   TN   37087-1343   WILSON

Healthfield of Tennessee, Inc.

  2459 Smithville Highway     Mc Minnville   TN   37110-6571   WARREN

Gentiva Certified HealthCare Corp.

  618 Grassmere Park Drive   6   Nashville   TN   37211-3677   DAVIDSON

Gentiva Certified HealthCare Corp.

  8122 Sawyer Brown Road   206   Nashville   TN   37221-1423   DAVIDSON

Healthfield of Tennessee, Inc.

  695 President Place   200   Smyrna   TN   37167-5681   RUTHERFORD

Healthfield of Tennessee, Inc.

  1970 North Jackson Street     Tullahoma   TN   37388-8240   COFFEE

Gentiva Health Services (USA), Inc.

  1600 W 38th St   202   Austin   TX   78731   TRAVIS

Gentiva Certified HealthCare Corp.

  1600 W 38th St   202   Austin   TX   78731   TRAVIS

Gentiva Health Services (USA), Inc.

  1901 Central Dr   105   Bedford   TX   76021   TARRANT

Gentiva Certified HealthCare Corp.

  1901 Central Dr   105   Bedford   TX   76021   TARRANT

Gentiva Health Services (USA), Inc.

  13700 Veterans Memorial   410   Houston   TX   77014   HARRIS

Gentiva Certified HealthCare Corp.

  13700 Veterans Memorial   410   Houston   TX   77014   HARRIS

Gentiva Certified HealthCare Corp.

  10100 W. Sam Houston Parkway South   360   Houston   TX   77099   HARRIS

Gentiva Health Services (USA), Inc.

  4953 N. O’Connor Blvd.     Irving   TX   75062   DALLAS

Gentiva Certified HealthCare Corp.

  1040 North Walnut   D   New Braunfels   TX   78130   COMAL

Gentiva Health Services (USA), Inc.

  1040 North Walnut   D   New Braunfels   TX   78130   COMAL

Gentiva Health Services (USA), Inc.

  4403 NW Loop 410     San Antonio   TX   78229-5122   BEXAR

Gentiva Certified HealthCare Corp.

  4403 NW Loop 410     San Antonio   TX   78229-5122   BEXAR

Gentiva Certified HealthCare Corp.

  444 South Main Street   C-8   Cedar City   UT   84720-3442   IRON

Gentiva Certified HealthCare Corp.

  2317 N. Hill Field Road   103   Layton   UT   84041   DAVIS

Gentiva Health Services (USA), Inc.

  2317 N. Hill Field Road   103   Layton   UT   84041   DAVIS

Gentiva Certified HealthCare Corp.

  384 North Main     Nephi   UT   84648   JUAB

Gentiva Certified HealthCare Corp.

  204 West 540 North     Orem   UT   84057   UTAH

Gentiva Certified HealthCare Corp.

  488 East 6400 South   100   Salt Lake City   UT   84107-7596   SALT LAKE

Gentiva Health Services (USA), Inc.

  488 East 6400 South   100   Salt Lake City   UT   84107-7596   SALT LAKE

Gentiva Certified HealthCare Corp.

  50 East 100 South   200   St George   UT   84770   WASHINGTON

Gentiva Health Services (USA), Inc.

  50 East 100 South   200   St George   UT   84770   WASHINGTON

 

16



--------------------------------------------------------------------------------

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Gentiva Certified HealthCare Corp.

  1097 North Franklin Street     Christiansburg   VA   24073-1421   MONTGOMERY

Gentiva Certified HealthCare Corp.

  1928 Thomson Drive     Lynchburg   VA   24501-1009   LYNCHBURG CITY

Gentiva Certified HealthCare Corp.

  2601 Willard Road   101   Richmond   VA   23294-3638   HENRICO

Gentiva Certified HealthCare Corp.

 

5306 Peters Creek Rd., Executive Pk

  D   Roanoke   VA   24019-3874   BOTETOURT

Gentiva Certified HealthCare Corp.

  230 Clearfield Avenue   106   Virginia Beach   VA   23462-1832   VIRGINIA
BEACH C

Gentiva Certified HealthCare Corp.

  10940 NE 33rd Place   103   Bellevue   WA   98004-1432   KING

Gentiva Health Services (USA), Inc.

  10940 NE 33rd Place   103   Bellevue   WA   98004-1432   KING

Gentiva Certified HealthCare Corp.

  4060 Wheaton Way Bldg A   2A   Bremerton   WA   98310  

 

 

 

 

KITSAP

Gentiva Health Services (USA), Inc.

  4060 Wheaton Way Bldg A   2A   Bremerton   WA   98310   KITSAP

Gentiva Health Services (USA), Inc.

  728 134th SW   203   Everett   WA   98204   SNOHOMISH

Gentiva Certified HealthCare Corp.

  728 134th SW   203   Everett   WA   98204   SNOHOMISH

Gentiva Health Services (USA), Inc.

  20829 72nd Ave South   125   Kent   WA   98032   KING

Gentiva Certified HealthCare Corp.

  20829 72nd Ave South   125   Kent   WA   98032   KING

Gentiva Certified HealthCare Corp.

 

2913 NE 5th Avenue, 2nd Floor Wynstone Professional Building

    Puyallup   WA   98372-6734   PIERCE

Gentiva Health Services (USA), Inc.

 

2913 NE 5th Avenue, 2nd Floor Wynstone Professional Building

    Puyallup   WA   98372-6734   PIERCE

Gentiva Certified HealthCare Corp.

  115 NE 100th Street Bldg A   250   Seattle   WA   98125-8099   KING

Gentiva Health Services (USA), Inc.

  115 NE 100th Street Bldg A   250   Seattle   WA   98125-8099   KING

Gentiva Certified HealthCare Corp.

  9718 N. Morton Court     Spokane   WA   99218-3816   SPOKANE

Gentiva Certified HealthCare Corp.

  1908 N Dale Lane     Spokane Valley   WA   99212-2245   SPOKANE

Gentiva Health Services (USA), Inc.

  1908 N Dale Lane     Spokane Valley   WA   99212-2245   SPOKANE

Gentiva Health Services (USA), Inc.

  4020 South 56th St.   101   Tacoma   WA   98409-2615   PIERCE

Gentiva Certified HealthCare Corp.

  4020 South 56th St.   101   Tacoma   WA   98409-2615   PIERCE

Gentiva Certified HealthCare Corp.

  204 SE Stonemill Drive   260   Vancouver   WA   98684   CLARK

Gentiva Health Services (USA), Inc.

  204 SE Stonemill Drive   260   Vancouver   WA   98684   CLARK

Gentiva Certified HealthCare Corp.

  One Main Centre One Main St   330   Racine   WI   53403   RACINE

Gentiva Health Services (USA), Inc.

  One Main Centre One Main St   330   Racine   WI   53403   RACINE

Gentiva Certified HealthCare Corp.

  10400 W Innovation Dr.   320   Wauwatosa   WI   53226-4840   MILWAUKEE

Gentiva Health Services (USA), Inc.

  10400 W Innovation Dr.   320   Wauwatosa   WI   53226-4840   MILWAUKEE

Gentiva Certified HealthCare Corp.

  347 A Rural Acres Dr     Beckley   WV   25801-3064   RALEIGH

Gentiva Health Services (USA), Inc.

  347 A Rural Acres Dr     Beckley   WV   25801-3064   RALEIGH

Gentiva Certified HealthCare Corp.

  513 Cherry Street     Bluefield   WV   24701-3335   MERCER

Gentiva Health Services (USA), Inc.

  513 Cherry Street     Bluefield   WV   24701-3335   MERCER

Gentiva Certified HealthCare Corp.

  100 Kanawha Blvd West     Charleston   WV   25302-2300   KANAWHA

Gentiva Health Services (USA), Inc.

  100 Kanawha Blvd West     Charleston   WV   25302-2300   KANAWHA

Gentiva Health Services (USA), Inc.

  5170 US Route 60 E   3400   Huntington   WV   25705-2065   CABELL

Gentiva Certified HealthCare Corp.

  5170 US Route 60 E   3400   Huntington   WV   25705-2065   CABELL

Gentiva Certified HealthCare Corp.

  133 Rosemar Rd.     Parkersburg   WV   26104-7658   WOOD

Gentiva Health Services (USA), Inc.

  133 Rosemar Rd.     Parkersburg   WV   26104-7658   WOOD

Gentiva Certified HealthCare Corp.

  800 Broad Street     Summersville   WV   26651-1707   NICHOLAS

 

17



--------------------------------------------------------------------------------

ATTACHMENT 1 (cont.)

 

BRANCH LISTING - Hospice

           

Legal Name

 

Street Address

 

Suite

 

City

 

ST

 

Zip Code

 

County

Wiregrass Hospice, LLC

  1213 Cullman Shopping Center SW     Cullman   AL   35055-2859   CULLMAN

Wiregrass Hospice, LLC

  2740 Headland Avenue     Dothan   AL   36303-1236   HOUSTON

Wiregrass Hospice, LLC

  831 W. Washington St.     Eufaula   AL   36027-1827   BARBOUR

Wiregrass Hospice, LLC

  2530 Florence Blvd. Southern Square   B   Florence   AL   35630-6034  
LAUDERDALE

Wiregrass Hospice, LLC

  2084 Valleydale Road     Hoover   AL   35244-2084   JEFFERSON

Wiregrass Hospice, LLC

  303 Williams Avenue SW   116   Huntsville   AL   35801-6001   MADISON

Wiregrass Hospice, LLC

  4330 Hwy 78 E.     Jasper   AL   35501   WALKER

Wiregrass Hospice, LLC

  4358 Midmost Drive   A   Mobile   AL   36608-5510   MOBILE

Wiregrass Hospice, LLC

  2401 Fairlane Drive     Montgomery   AL   36116   MONTGOMERY

Wiregrass Hospice, LLC

  1800 Highway 84 West     Opp   AL   36467-3520   COVINGTON

Wiregrass Hospice, LLC

  1825 Day Street     Oxford   AL   36203-8026   CALHOUN

Wiregrass Hospice, LLC

  3225 Rainbow Drive   256   Rainbow City   AL   35906-5861   ETOWAH

Hospice of the Emerald Coast, Inc.

  131 Redstone Ave. Suite 110     Crestview   FL   32536-5355   OKALOOSA

Hospice of the Emerald Coast, Inc.

  419A Racetrack Road     Fort Walton Beach   FL   32548-4612   OKALOOSA

Hospice of the Emerald Coast, Inc.

  4374 Lafayette Street     Marianna   FL   32446-3356   JACKSON

Hospice of the Emerald Coast, Inc.

  2925 Martin Luther King Blvd. Hwy 77 N.     Panama City   FL   32405-4411  
BAY

Hospice of the Emerald Coast, Inc.

  5401 Corporate Woods Dr.   800   Pensacola   FL   32504-8974   ESCAMBIA

Wiregrass Hospice, LLC

  432 East Shotwell St.     Bainbridge   GA   39819-4058   DECATUR

Healthfield Hospice Services, Inc.

  911 Duluth Highway   C-2   Lawrenceville   GA   30043-5320   GWINNETT

Healthfield Hospice Services, Inc.

  1395 S. Marietta Pkwy.   902   Marietta   GA   30067-7830   COBB

Healthfield Hospice Services, Inc.

  10 Bledsoe Road   C   Newnan   GA   30265-1044   COWETA

Healthfield Hospice Services, Inc.

  34 Upper Riverdale Road   101   Riverdale   GA   30274-2635   CLAYTON

Healthfield Hospice Services, Inc.

  216 Business Center Drive     Stockbridge   GA   30281-9087   Henry

Gilbert’s Hospice Care, LLC

  189 Park Creek Dr     Columbus   MS   39705-1308   Lowndes

Gilbert’s Hospice Care of Mississippi, LLC

  106 Riverview Drive     Flowood   MS   39232-8908   Rankin

Gilbert’s Hospice Care, LLC

  2633 Lawndale Dr     Tupelo   MS   38801-6709   LEE

Wiregrass Hospice of South Carolina, LLC

  534 Saint Andrews   B   Columbia   SC   29210-4517   RICHLAND

Wiregrass Hospice of South Carolina, LLC

  430 Roper Mountain Road   E   Greenville   SC   29615-4243   GREENVILLE

Wiregrass Hospice of South Carolina, LLC

  430 Roper Mountain Road     Greenville   SC   29615-4243   GREENVILLE

Wiregrass Hospice of South Carolina, LLC

  676 Wando Park Blvd.     Mt Pleasant   SC   29464-7936   CHARLESTON

Wiregrass Hospice of South Carolina, LLC

  3870 Leeds Avenue   101   North Charleston   SC   29405-7493   CHARLESTON

 

18